Exhibit (c)(ii) Mergers & Acquisitions Ÿ Exclusive Sales & Divestitures Ÿ Financings & Recapitalizations Ÿ Restructurings & Advisory Services Presentation to the Special Committee of the Board of Directors of: December 2, 2010 20 years | relationship driven investment banking Table of Contents Tab SituationOverviewI CompanyOverviewII ValuationAnalysisIII SummaryValuationIV 20 years | relationship driven investment banking TAB I: Situation Overview 20 years | relationship driven investment banking §Wilshire Enterprises, Inc. (WLSE: Pink Sheets) plans to effect a reverse split of the Company’s common stock at a ratio of 1 for 500, followed immediately by a forward 500 for 1 split of the common stock, and to provide for payment of $1.00 per share in cash (the “Consideration”) to those stockholders (the “Fractional Shareholders”) holding, prior to the reverse stock split, fewer than 500 shares of common stock (the “Transaction”) §The Company estimates that 3,066 of the approximate 3,283 stockholders of record own fewer than 500 shares §After the reverse and forward split, with fractional share repurchases, the Company estimates it will have approximately 217 stockholders of record §Once the Company has fewer than 300 stockholders of record, it can terminate its public company reporting status §The Company estimates that the Transaction will result in the purchase of approximately 204,357 shares §On August 10, 2009 the Company announced the commencement of a tender offer to purchase shares of its common stock.On September 14, 2009, the Company announced that it purchased 4,047,380 shares of its common stock at a purchase price of $2.00 per share. •TM Capital provided an opinion to the Company that the $2.00 per share consideration paid to tendering shareholders was fair to such holders from a financial point of view §The Company has asked TM Capital to provide an opinion as to whether the Consideration to be received by the Fractional Shareholders, pursuant to the Transaction, is fair to such holders from a financial point of view Situation Overview 1 20 years | relationship driven investment banking Proposed Transaction Rationale §Public company costs are high and increasing •The costs of complying with the Sarbanes-Oxley Act, increased D&O insurance expenses, audit costs and implementation of related corporate governance reforms have become significant •The costs associated with retaining public status, servicing stockholders and continuing public communications remain high •The time demands on management and employees associated with public company status are significant §Preparing public reports, filings, press releases and Regulation FD compliance •Since the Company has relatively few executive personnel, these costs can be material •Investor relations and communications with stockholders take management time •Stockholders are unable to benefit fully from public company status due to limited liquidity and the Company’s micro- cap classification §Stockholders are not able to move into, or out of, stock positions without materially impacting themarket price •The Company is not able to raise capital conventionally in public markets •The Company has not been able to attract any significant institutional investor interest in the public equity •The Company is not able to effectively use shares for acquisitions §Reduced competitive risks with increased focus •Management can focus more time on long-term financial results and goals rather than short-term market concerns •The Company no longer has to disclose competitive business or other sensitive information 2 20 years | relationship driven investment banking Proposed Transaction Rationale §A go dark transaction effected via a reverse and then immediate stock split provides multiple benefits •Reduces direct and indirect costs •Saves management and employee time •Small stockholders are able to sell without a commission •The cash demands on the Company to accomplish the reverse split are predictable §Several negative ramifications affecting shareholders in a “go dark” transaction include: •Small shareholders who might want to retain ownership will have their common shares converted into the right to receive cash •Liquidity for continuing shareholders will be reduced •The Company will cease filing required SEC financial reports resulting in less information available to shareholders 3 20 years | relationship driven investment banking TM Capital’s Procedures §In performing our analyses, TM Capital has, among other things: •Reviewed the Company’s Annual Reports on Form 10-K and related financial information for the years ended December 31, 2005 through December 31, 2009 •Reviewed the Company’s Quarterly Reports on Form 10-Q and the related unaudited financial information for the periods ended March 31, June 30 and September 30, 2010 •Reviewed the Proxy Statement on Schedule 14A for the Company’s Annual Meeting of Stockholders held on December 29, 2009 •Reviewed a draft of the Company’s proxy statement prepared in connection with the Transaction •Reviewed certain information, including historical financial data and financial forecasts, relating to the business, earnings, cash flow, assets and prospects of the Company, furnished to us by the Company or publicly available •Conducted discussions with members of senior management of the Company concerning its business and prospects •Reviewed the historical market prices and trading activity of the Company’s common stock •Compared certain financial and market information for the Company with that of selected publicly traded companies which we deemed to be relevant •Compared the financial terms of the Transaction with those of certain other transactions which we deemed to be relevant •Reviewed a property valuation analysis of the Company prepared with the assistance of management •Reviewed such other financial studies and analyses and performed such other investigations and took into account such other matters as we deemed necessary, including our assessment of general economic, market and monetary conditions §Management has confirmed to TM Capital that there is no current intention to pursue a sale of theCompany or any of the Company’s continuing properties 4 TAB II: Company Overview 20 years | relationship driven investment banking Company Overview §Wilshire Enterprises, Inc. was founded in 1949 and engages in acquiring, owning and managing real estate properties and real estate related securities in the United States §Traded on the Pink Sheets: market capitalization as of November 29, 2010 of $1.4 million §Company owns property in three states: Arizona, New Jersey and Texas §All properties are managed by MEB Management Services, Inc. §Currently serves the multifamily market, retail/office market and condominium market, and has land for potential real estate development •The multifamily segment is comprised of five communities with a total of 950 units, averaging 876 square feet per unit •The retail/office segment is comprised of one retail center with 66,552 square feet of rentable space and two office buildings with 125,700 square feet of rentable space •The condominium segment is comprised of one community with 10 units •The undeveloped land segment is comprised of five plots of lands in New Jersey totaling 19 acres 5 20 years | relationship driven investment banking Properties Overview *Classified by the Company as Discontinued Operations (1)Per September 30, 2010 rent rolls provided by management 6 20 years | relationship driven investment banking Properties Overview (cont.) *Classified by the Company as Discontinued Operations (1)Does not include Discontinued Operations 7 20 years | relationship driven investment banking Stock Ownership Summary (1)Shares Owned excludes stock options and nonvested restricted shares (2)Total Shares Outstanding as of November 12, 2010 8 20 years | relationship driven investment banking Historical Consolidated Income Statements (1) See page 10 for a detailed schedule of non-recurring general and administrative expenses 9 20 years | relationship driven investment banking Historical Non-recurring General & Administrative Expense 10 20 years | relationship driven investment banking Historical Consolidated Balance Sheets 11 20 years | relationship driven investment banking Historical Consolidated Statement of Cash Flows 12 20 years | relationship driven investment banking Selected Historical Data by Property - Continuing Operations 13 20 years | relationship driven investment banking Historical and Projected Financial Summary Revenue Net Operating Income ($ in thousands) LTM LTM 14 20 years | relationship driven investment banking TAB III: Valuation Analysis 20 years | relationship driven investment banking Valuation Approaches ─Review of current and historical trading prices and volume of Wilshire Enterprises’ common stock ─“Public Market” valuation ─Value based on public market trading multiples of similar multifamily real estate investment trusts and real estate operating companies ─“Transaction Specific” valuation ─Analyzes the premiums paid in other reverse/forward split transactions resulting in the company “going dark” ─Present value of projected free cash flows ─Incorporates time value and cost of capital considerations ─Relies on Management projections ─Value that could hypothetically be derived from the sale of properties and the satisfaction of liabilities ─Relies on management’s guidance 15 20 years | relationship driven investment banking Summary Market Data - Wilshire Enterprises, Inc. Source: Capital IQ and management (1) Balance sheet and income statement data as of the LTM ended September 30, 2010 16 20 years | relationship driven investment banking Stock Price and Trading Volume History - Since $2 Tender Offer Expiration September 4, 2009 Self Tender Expiration Average Monthly Volume: 18,727 shares Closing Price November 29, 2010: $0.35 January 27, 2010 Begins Trading on Pink Sheets Source: Capital IQ Note: Represents common stock traded from September 4, 2009 to November 29, 2010 17 20 years | relationship driven investment banking Source: Capital IQ Note: Represents common stock traded from November 30, 2007 to November 29, 2010 Three Year Stock Price and Trading Volume History Closing Price November 29, 2010: $0.35 September 4, 2009 Self Tender Expiration June 16, 2008 NWJ Announces Acquisition Closing Price June 13, 2008: December 4, 2008 NWJ Agreement Terminated Closing Price December 3, 2008: April 3, 2009 Settlement Agreement Closing Price April 2, 2009: Average Monthly Volume: 96,377 shares January 27, 2010 Begins Trading on Pink Sheets 18 20 years | relationship driven investment banking Latest Twelve Months Stock Price Performance Source: Capital IQ Stock prices fromNovember 30, 2009 to November 29, 2010 Publicly Traded Comparable Companies Index is equally weighted and includes: Apartment Investments & Management Co. (NYSE:AIV), Associated Estates Realty Corp. (NYSE:AEC), BRE Properties Inc. (NYSE:BRE), Essex Property Trust (NYSE:ESS), First Real Estate Investment Trust of New Jersey (OTCBB:FREV.S), Home Properties Inc. (NYSE:HME), Mid-America Apartment Communities Inc. (NYSE:MAA), New England Realty Associates LP (AMEX:NEN), NTS Realty Holding LP (AMEX:NLP),and Post Properties Inc. (NYSE:PPS) 19 20 years | relationship driven investment banking Shares of Wilshire Enterprises Traded at or Below Analysis - Since $2 Tender Offer Expiration Source: Capital IQ Note: Represents common stock traded from September 4, 2009 to November 29, 2010 (1)Shares outstanding of 4,141,099 as of November 12, 2010 per 10Q for the nine months ended September 30, 2010. Does not include shares issuable upon exercise of stock options 20 20 years | relationship driven investment banking Shares of Wilshire Enterprises Traded at or Below Analysis - Three Year Source: Capital IQ Note: Represents common stock traded from November 30, 2007 to November 29, 2010 (1)Shares outstanding of 4,141,099 as of November 12, 2010 per 10Q for the nine months ended September 30, 2010. Does not include shares issuable upon exercise of stock options 21 20 years | relationship driven investment banking Selected Public Companies Criteria §TM Capital analyzed 10 selected public companies’ operating and valuation statistics in comparison to that of Wilshire Enterprises, Inc. §To be included in this analysis, each company had to meet the following criteria: •Headquartered in the United States •Traded on a United States exchange •Real estate holding and operating companies and real estate investment trusts focused on multifamily housing 22 20 years | relationship driven investment banking Analysis of Selected Publicly Traded Companies Source: Capital IQ and company filings Note: Historical Average includes latest three fiscal years and latest twelve months Enterprise Value as of November 29, 2010 (1)Adjusted for non-recurring and unusual items Enterprise Value / EBITDA Multiples (1) 23 20 years | relationship driven investment banking Analysis of Selected Publicly Traded Companies Enterprise Value / Net Operating Income (1) Source: Capital IQ and company filings Note: Historical Average includes latest three fiscal years and latest twelve months Enterprise Value as of November 29, 2010 (1)Adjusted for non-recurring and unusual items 24 20 years | relationship driven investment banking §Wilshire does not pay a dividend to its shareholders.All of the other publicly traded companies have a dividend yield ranging from 1.7% to 7.2%. Analysis of Selected Publicly Traded Companies Source: Capital IQ and company filings NM Not Meaningful. Wilshire does not pay a dividend to its shareholders. Note: LTM dividend yield calculated as the stock price as of November 29, 2010 divided by the cumulative latest twelve months dividend.Average historical dividend yield calculated as the stock price as of November 29, 2010 divided by average annual dividend for 2007, 2008, 2009 and the latest twelve months. Dividend Yield 25 20 years | relationship driven investment banking Analysis of Selected Publicly Traded Companies Source: Capital IQ and company filings Note: EV / NOI for all periods prior to November 2010 calculated by dividing the EV as of the last day of each month by the previous fiscal year’s net operating income.
